DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 13-15, 17-18, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.A. Peuron (U.S. Patent No. 3,173,115) in view of Fujimura et al. (U.S. Patent No. 3,881,193).
With respect to claim 1, Peuron teaches a transformer 10 (FIG. 1), comprising:
a magnetic core structure 16;
a magnetic cylinder (leg on which windings 12 and 14 are wound) in the magnetic core structure, wherein the magnetic cylinder is surrounded by several windings 12 and 14 in a stacked manner, and wherein the several windings comprise a primary-side winding 12 and a secondary-side winding 14; and
a first electromagnetic shielding layer 90 coupled to the magnetic cylinder that is disposed on an outer surface of an outermost winding of the several windings (col. 2, lines 57-62, col. 5, lines 57-60). Peuron does not expressly teach
wherein the first electromagnetic shielding layer is made of a magnetic material and is an insulator,
wherein a first magnetic permeability of the first electromagnetic shielding layer meets a preset magnetic permeability change curve, and
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Fujimura et al., hereinafter referred to as “Fujimura,” teaches a transformer (e.g. FIG. 7), comprising a magnetic cylinder (circular leg as seen);
 wherein the first electromagnetic shielding layer 26 (see FIG. 1 for illustration) is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Peuron would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the transformer of Peuron to provide the required shielding and insulating characteristics.

    PNG
    media_image1.png
    517
    400
    media_image1.png
    Greyscale

With respect to claim 2, Peuron in view of Fujimura teaches the transformer of claim 1, further comprising a second electromagnetic shielding layer that is disposed between every two of at least two adjacent windings of the several windings (Fujimura, col. 2, lines 21-23, 42-46).
With respect to claim 10, Peuron in view of Fujimura teaches the transformer of claim 1, wherein the first electromagnetic shielding layer is disposed on a winding surface using a pasting process or a coating process (Fujimura, col. 5, lines 57-60). The process limitations “a pasting process or a coating process” in claim 10, does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 11, Peuron in view of Fujimura teaches the transformer of claim 1, wherein the first magnetic permeability of the first electromagnetic shielding layer is greater than two (Fujimura, col. 2, lines 21-23, 42-46). Fujimura teaches the shielding material as claimed, and the present invention and Fujimura each teaches the shielding layer being ferrite. Therefore, Fujimura meets the limitations of claim 11.
With respect to claim 13, Peuron in view of Fujimura teaches the transformer of claim 11, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peuron in view of Fujimura, as applied to claim 1 above, and further in view of Zhang et al. (U.S. PG. Pub. No. 2018/0211761 A1).
With respect to claim 3, Peuron in view of Fujimura teaches the transformer of claim 1, further comprising a framework 50 (annotated Fig. 1 of Peuron), wherein the framework wrapped around the magnetic cylinder (Peuron, col. 2, lines 21-23). Peuron in view of Fujimura does not expressly teach a second electromagnetic shielding layer disposed on a surface of a framework and that is wrapped around the magnetic cylinder.
Zhang et al., hereinafter referred to as “Zhang,” teaches a transformer (e.g. Fig 4), comprising a second electromagnetic shielding layer (inner most layer 101 wrapping column 131 or 132) (paras. [0038]-[0039]). The combination would result in “a second electromagnetic shielding layer that is disposed on a surface of a framework, wherein the framework wrapped around the magnetic cylinder” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second electromagnetic shielding layer as taught by Zhang to the transformer of Peuron in view of Fujimura to provide the required shielding characteristics.

Claims 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peuron in view of Fujimura, as applied to claim 1 above, and further in view of Zhou et al. (U.S. PG. Pub. No. 2014/0139313 A1).
With respect to claim 5, Peuron in view of Fujimura teaches the transformer of claim 1. Peuron in view of Fujimura does not expressly teach the primary-side winding and the secondary-side winding alternately surround the magnetic cylinder in the stacked manner.
Zhou et al., hereinafter referred to as “Zhou,” teaches a transformer (Figs. 12A-12C), wherein the primary-side winding 35 and the secondary-side winding 32 alternately surround the magnetic cylinder in the stacked manner (para. [0105]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the alternately wound windings as taught by Zhou to the transformer of Peuron in view of Fujimura to provide the required coupling.
With respect to claim 9, Peuron in view of Fujimura teaches the transformer of claim 1.  Peuron in view of Fujimura does not expressly teach the magnetic core structure comprises an upper part and a lower part, wherein each part is an E-shaped structure, and wherein the magnetic cylinder is a middle magnetic cylinder in the E-shaped structure.
Zhou teaches a transformer (Figs. 12A-12C), wherein the magnetic core structure comprises an upper part (upper core part) and a lower part (lower core part), wherein each part is an E-shaped structure, and wherein the magnetic cylinder is a middle magnetic cylinder in the E-shaped structure (Zhou, para. [0105]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the E-shaped core as taught by Zhou to the transformer of Peuron in view of Fujimura to provide the required magnetic path.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peuron in view of Fujimura, as applied to claim 1 above, and further in view of Espino (U.S. PG. Pub. No. 2014/0185337 A1).
With respect to claim 6, Peuron in view of Fujimura teaches the transformer of claim 1. Peuron in view of Fujimura does not expressly teach the several windings further comprise an auxiliary winding, wherein the auxiliary winding surrounds the magnetic cylinder in the magnetic core structure in the stacked manner, and wherein the auxiliary winding is located between the primary-side winding and the secondary-side winding.
Espino teaches a transformer (e.g. FIG. 3B), wherein the several windings 338, 272, and 342 further comprise an auxiliary winding 372, wherein the auxiliary winding surrounds the magnetic cylinder 380 in the magnetic core structure in the stacked manner, and wherein the auxiliary winding is located between the primary-side winding 338 and the secondary-side winding 342 (paras. [0061], and [0063]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the auxiliary winding between the primary and secondary windings as taught by Espino to the transformer of Zhou in view of Fujimura to provide the required coupling.
With respect to claim 7, Peuron in view of Fujimura and Espino teaches the transformer of claim 6, further comprising a second electromagnetic shielding layer (Peuron, inner shield 20 or 90) that is disposed between either the primary-side winding and the auxiliary winding, or the secondary-side winding and the auxiliary winding (Peuron, col. 2, lines 57-62; col. 5, lines 57-60).
With respect to claim 8, Peuron in view of Fujimura and Espino teaches the transformer of claim 6, wherein the primary-side winding, the auxiliary winding, and the secondary-side winding alternately surround the magnetic cylinder in the stacked manner (Espino, paras. [0061], and [0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peuron in view of Fujimura, as applied to claim 1 above, and further in view of Andres et al. (U.S. Patent No. 6,950,291 B1).
With respect to claim 14, Peuron in view of Fujimura teaches the transformer of claim 1. Peuron in view of Fujimura does not expressly teach the transformer further comprises a metal electromagnetic shielding strip that surrounds a surface of the magnetic core structure in a head-to-tail manner.
Andres et al., hereinafter referred to as “Andres,” teaches a transformer 10 (FIG.1A), wherein the transformer further comprises a metal electromagnetic shielding strip 28 that surrounds a surface of the magnetic core structure 14 in a head-to-tail manner (col. 10, lines 20-23). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal electromagnetic shielding strip as taught by Andres to the transformer of Peuron in view of Fujimura to provide the required shielding characteristics.

Claims 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andres et al. (U.S. Patent No. 6,950,291 B1) in view of Peuron and Fujimura.
With respect to claim 15, Andres et al., hereinafter referred to as “Andres,” teaches a switch-mode power supply (FIG. 1A), comprising:
a transformer 10 comprising:
a magnetic core structure 14; 
a magnetic cylinder (leg on which windings 18 are wound) coupled to the magnetic core structure, wherein the magnetic cylinder is surrounded by several (interpreted as more than one) windings 18 in a stacked manner, and wherein the several windings comprise a primary-side winding (primary winding of windings 18) and a secondary-side winding (secondary winding of windings 18); and
a first electromagnetic shielding layer 28 disposed on an outer surface of an outermost winding of the several windings, 
wherein the switch-mode power supply does not comprise a Y capacitor (col. 3, lines 312-62, col. 5, lines 57-60, 17-23). One of the meanings of “several” is “more than one” (https://www.merriam-webster.com/dictionary/several).
Andres does not expressly teach
the magnetic cylinder is surrounded by several windings in a stacked manner,
wherein the first electromagnetic shielding layer is made of a magnetic material and is an insulator, 
wherein a first magnetic permeability of the first electromagnetic shielding layer meets a preset magnetic permeability change curve, and
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Peuron teaches a transformer (Fig. 1), wherein
the magnetic cylinder (leg on which windings 12 and 14 are wound) is surrounded by several windings in a stacked manner (col. 2, lines 56-62). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stacked windings structure as taught by Peuron to the switch-mode power supply of Andres to protect against leakage magnetic flux.
Fujimura teaches a transformer (e.g. FIG. 7), comprising a magnetic cylinder (circular leg as seen);
 wherein the first electromagnetic shielding layer 26 (see FIG. 1 for illustration) is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Andres would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the switch-mode power supply of Andres to provide the required shielding and insulating characteristics.
With respect to claim 17, Andres in view of Peuron and Fujimura teaches the switch-mode power supply of claim 15, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markwardt (U.S. PG. Pub. No. 2003/0095024 A1) in view of Peuron, and Fujimura.
With respect to claim 18, Markwardt teaches a charger (FIGURES 1-3) configured to perform terminal power fast charging, wherein the charger comprises:
 	a transformer (transformer inside housing 1) comprising:
a magnetic core structure 6;
a magnetic cylinder (middle leg) coupled to the magnetic core structure, wherein the magnetic cylinder is surrounded by several windings 7-8, and wherein the several windings comprise a primary-side winding 7 and a secondary-side winding 8;
wherein the charger does not comprise a Y capacitor (para. [0039]). Markwardt does not expressly teach
the magnetic cylinder is surrounded by several windings in a stacked manner,
a first electromagnetic shielding layer disposed on an outer surface of an outermost winding of the several windings the primary-side winding and the secondary-side winding, wherein the first electromagnetic shielding layer is made of a magnetic material and is an insulator,
wherein a magnetic permeability of the first electromagnetic shielding layer meets a preset magnetic permeability change curve, and
wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band.
Peuron teaches a transformer (Fig. 1), wherein
a magnetic cylinder (leg on which windings 12 and 14 are wound) in the magnetic core structure, wherein the magnetic cylinder is surrounded by several windings 12 and 14 in a stacked manner, and wherein the several windings comprise a primary-side winding 12 and a secondary-side winding 14; and
a first electromagnetic shielding layer 90 coupled to the magnetic cylinder that is disposed on an outer surface of an outermost winding of the several windings (col. 2, lines 57-62, col. 5, lines 57-60). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stacked windings structure as taught by Peuron to the charger of Markwardt to protect against leakage magnetic flux.
Fujimura teaches a transformer (e.g. FIG. 7), comprising a magnetic cylinder (circular leg as seen);
 wherein the first electromagnetic shielding layer 26 (see FIG. 1 for illustration) is made of a magnetic material and is an insulator (col. 2, lines 21-23, 42-46). The incorporation of the electromagnetic shielding layer material of Fujimura to the transformer of Andres would result in “the first magnetic permeability of the first electromagnetic shielding layer further meets a preset magnetic permeability change curve, and wherein the preset magnetic permeability change curve is configured to reduce a second magnetic permeability of the transformer in an operating frequency band and increase a third magnetic permeability of an electromagnetic interference (EMI) frequency band” as clamed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding layer material as taught by Fujimura to the charger of Markwardt to provide the required shielding and insulating characteristics.
With respect to claim 20, Markwardt in view of Peuron and Fujimura teaches the charger of claim 18, wherein a material of the first electromagnetic shielding layer is ferrite (Fujimura, col. 2, lines 21-23, 42-46).
With respect to claim 21, Markwardt in view of Peuron and Fujimura teaches the charger of claim 18, wherein the first magnetic permeability of the first electromagnetic shielding layer is greater than two (Fujimura, col. 2, lines 21-23, 42-46). Fujimura teaches the shielding material as claimed, and the present invention and Fujimura each teaches the shielding layer being ferrite. Therefore, Fujimura meets the limitations of claim 11.
With respect to claim 22, Markwardt in view of Peuron and Fujimura teaches the charger of claim 18, wherein the first electromagnetic shielding layer is disposed on a winding surface using a pasting process (Peuron, col. 2, lines 56-62). The process limitations “a pasting process or a pasting process” in claim 22, does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 23, Markwardt in view of Peuron and Fujimura teaches the charger of claim 18, wherein the first electromagnetic shielding layer is disposed on a winding surface using a coating process (Peuron, col. 2, lines 56-62). The process limitations “a pasting process or a coating process” in claim 23, does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Markwardt in view of Peuron, and Fujimura, as applied to claim 18 above, and further in view of Zhou.
With respect to claim 24, Markwardt in view of Peuron and Fujimura teaches the charger of claim 18. Markwardt in view of Peuron and Fujimura teaches the primary-side winding and the secondary-side winding alternately surround the magnetic cylinder in the stacked manner.
Zhou et al., hereinafter referred to as “Zhou,” teaches a transformer (Figs. 12A-12C), wherein the primary-side winding 35 and the secondary-side winding 32 alternately surround the magnetic cylinder in the stacked manner (para. [0105]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the alternately wound windings as taught by Zhou to the transformer of Markwardt in view of Peuron and Fujimura in view of Fujimura to provide the required coupling.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837